365 U.S. 567 (1961)
JERROLD ELECTRONICS CORP. ET AL.
v.
UNITED STATES.
No. 631.
Supreme Court of United States.
Decided March 20, 1961.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
Israel Packel for appellants.
Solicitor General Cox, Acting Assistant Attorney General Kirkpatrick and Richard A. Solomon for the United States.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed. Points 1 and 3, Northern Pacific R. Co. v. United States, 356 U. S. 1; International Salt Co. v. United States, 332 U. S. 392. Points 2 and 6, United States v. W. T. Grant Co., 345 U. S. 629, 633. Point 4, Schine Theatres v. United States, 334 U. S. 110, 119.